Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dean Williams appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we grant Williams’ motion to withdraw his requests for injunctive relief and restraining orders, and affirm for the reasons stated by the district court. Williams v. Pet-tiford, No. 9:07-cv-00946-RBH, 2007 WL 3119548 (D.S.C. Oct. 23, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not.aid the decisional process.

AFFIRMED.